COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Cecil Adams and Maxine Adams v. Harris County, Texas,
                            Relators

Appellate case number:      01-16-00760-CV

Trial court case number:    2014-35653

Trial court:                157th District Court of Harris County

        This Court’s February 14, 2017 Order, among other things, ordered appellants to
file evidence of payment for the reporter’s record with this Court within 10 days of that
order or else the Court would set the briefing schedule without it. Neither a reporter’s
record nor a timely response has been filed.


       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellants’ brief is ordered to be filed no later than 30 days from the
date of this order. See id. 38.6(a).


       It is so ORDERED.
Judge’s signature: /x/ Evelyn V. Keyes
                   
Date: March 7, 2017